


Exhibit 10.8

 

Execution Copy

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), which expressly
includes and references non-competition, non-solicitation and confidentiality
provisions, is made and entered into on the 8th day of April 2016 (the
“Agreement Date”) and effective as of the Effective Date (as defined below), by
and between Isle of Capri Casinos, Inc., a Delaware corporation (“Isle”,
together with its subsidiary and affiliated companies, the “Company”), and
Arnold L. Block (“Employee”).

 

WHEREAS, Employee and Isle are currently parties to that certain employment
agreement, dated as of January 14, 2009, and amended on June 28, 2011 (as
amended, the “Prior Agreement”), pursuant to which Employee is employed as
Isle’s Chief Operating Officer;

 

WHEREAS, the parties desire that (i) Employee continue to serve as Isle’s Chief
Operating Officer through April 27, 2016, and (ii) beginning on April 28, 2016
(the “Effective Date”), Employee serve as Isle’s President and Chief Operating
Officer;

 

WHEREAS, Isle desires to continue to employ Employee from and after the
Effective Date in the position of its President and Chief Operating Officer, and
Employee desires to continue to perform services for, and to continue to be
employed by, Isle in such capacity, all on the terms and conditions set forth
herein;

 

WHEREAS, as a condition of Employee’s continuing employment, the Company desires
to retain certain covenants from Employee including, but not limited to, the
following: (a) to refrain from carrying on or engaging in a business similar to
that of the Company; (b) to refrain from soliciting Employees of the Company for
employment elsewhere; and (c) to protect and maintain the confidentiality of the
Company’s trade secrets and any proprietary information, which the parties
expressly acknowledge are a condition of Employee’s continued employment;

 

WHEREAS, Isle and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings with respect to Employee’s
continued employment at Isle, as well as the covenants referenced above, and the
parties expressly acknowledge that these covenants are a condition of Employee’s
continued employment; and

 

WHEREAS, this Agreement shall become effective as of the Effective Date only if
Employee is employed by Isle on the Effective Date and the Prior Agreement shall
remain in effect until the Effective Date, subject to the terms and conditions
thereof, whereupon the Prior Agreement shall be superseded by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, Isle and Employee agree as follows:

 

1.                                      Term of Employment; Duties;
Compensation.

 

(a)                                 Term.  Isle hereby continues to employ
Employee, and Employee accepts such continued employment and agrees to continue
to perform services for the Company for an

 

--------------------------------------------------------------------------------


 

initial period beginning on the Effective Date and expiring on the first
anniversary thereof (the “Initial Term”) and for successive one (1)-year periods
thereafter (the “Renewal Term(s)”), unless either: (i) the Company provides
ninety (90) days’ written notice of non-renewal to Employee prior to the
expiration of the Initial Term or applicable Renewal Term, or (ii) the Agreement
is terminated at an earlier date in accordance with Section 2 or Section 3 of
this Agreement (the Initial Term and the Renewal Terms together referred to as
the “Term of Employment”).

 

(b)                                 Service with Company.  During the Term of
Employment, Employee shall serve as the Company’s President and Chief Operating
Officer reporting to Isle’s Chief Executive Officer.  During the Term of
Employment, Employee agrees to perform reasonable employment duties as the Chief
Executive Officer shall assign to Employee from time to time, which duties and
responsibilities as are customarily the duties and responsibilities of
presidents and chief operating officers of companies such as Isle.  In addition,
Employee agrees to serve for any period for which Employee is duly and properly
elected as a member of the board of directors of Isle (the “Board”); provided,
however, that Employee shall not be entitled to any additional compensation for
serving as a member of the Board.

 

(c)                                  Performance of Duties.  During the Term of
Employment, Employee agrees to serve the Company faithfully and to the best of
Employee’s ability and to devote substantially all of Employee’s business time,
attention, skill and efforts to the business and affairs of the Company.  The
foregoing shall not preclude Employee from engaging in other civic endeavors
and, with the approval of the Board, serving on charitable boards and other
boards of directors so long as, in any case, the same do not interfere with the
performance of Employee’s duties under this Agreement.

 

(d)                                 Compensation.  From and after the Effective
Date and during the remaining Term of Employment, Isle shall pay to Employee as
compensation for services to be rendered hereunder an aggregate base salary at
an annual rate which is not less than $550,000 (the “Annual Base Salary”)
payable in substantially equal monthly, or more frequent, payments, subject to
increases, if any, as may be determined by the Compensation Committee of the
Board (the “Compensation Committee”).  For each fiscal year during the Term of
Employment, Employee shall be eligible to receive an annual cash bonus (the
“Annual Bonus”) based upon the achievement of reasonable, objective performance
targets that have been established by the Compensation Committee; provided that
Employee’s Annual Bonus for each fiscal year (beginning with fiscal 2017) at the
target level shall be equal to at least 100% of Employee’s Annual Base Salary if
Employee meets the target levels set by the Compensation Committee.  Employee
shall be involved as a senior management executive in the establishment of
reasonable, objective performance targets.  Employee shall also be entitled to
participate in Isle’s long-term stock incentive plan, as in effect from time to
time (the “Equity Plan”), to the extent that similarly-situated executives of
Isle participate therein.  In addition to the Annual Base Salary, Annual Bonus
and participation in the Equity Plan as set forth above, Employee shall be
entitled to participate in any employee benefit plans or programs of the Company
as are or may be made generally available to similarly-situated employees of
Isle and those made available to similarly-situated officers of Isle.  Employee
shall be entitled to vacation in accordance with Isle’s policies for
similarly-situated employees.

 

2

--------------------------------------------------------------------------------


 

(e)                                  No Violation.  Employee represents and
warrants to the Company that the execution and delivery of this Agreement by
Employee, and the carrying out of Employee’s duties on behalf of the Company as
contemplated hereby, do not violate or conflict with the terms of any other
agreements to which Employee is or was a party.

 

(f)                                   Expense Reimbursement.  The Company will
pay or reimburse Employee for all reasonable and necessary out-of-pocket
expenses incurred by Employee in the performance of Employee’s duties under this
Agreement, subject to the presentment of appropriate vouchers in accordance with
the Company’s policies for expense verification.  To the extent that any such
reimbursements are taxable to Employee, such reimbursements shall be paid to
Employee only if (i) the expenses are incurred and reimbursable pursuant to a
reimbursement plan that provides an objectively determinable nondiscretionary
definition of the expenses that are eligible for reimbursement and (ii) the
expenses are incurred during the Term of Employment and are submitted for
reimbursement no later than ninety (90) days after the end of the calendar year
in which the expense giving rise to the claim for reimbursement is incurred. 
With respect to any expenses that are reimbursable pursuant to the preceding
sentence, the amount of the expenses that are eligible for reimbursement during
one calendar year may not affect the amount of reimbursements to be provided in
any subsequent calendar year, the reimbursement of an eligible expense shall be
made promptly upon the Company’s receipt of such information and supporting
documentation as it may reasonably request but no later than the last day of the
calendar year following the calendar year in which the expense was incurred, and
the right to reimbursement of the expenses shall not be subject to liquidation
or exchange for any other benefit.

 

2.                                      Termination.

 

(a)                                 The Term of Employment shall terminate prior
to its expiration, and Employee’s employment shall terminate, in the event that
at any time during the Term of Employment:

 

(i)                                     Isle terminates the Term of Employment
and Employee’s employment for “Cause” by a written notice of termination
delivered to Employee.  For purposes of this Agreement, “Cause” shall mean any 
(A) dishonesty, disloyalty or breach of corporate policies, in each case that is
material to the ability of Employee to continue to function as an effective
executive given the strict regulatory standards of the industry in which the
Company does business; (B) gross misconduct on the part of Employee in the
performance of Employee’s duties hereunder (as determined by the Board);
(C) Employee’s violation of Section 4 of this Agreement; or (D) Employee’s
failure to be licensed as a “key person” or similar role under the laws of any
jurisdiction where the Company does business, or the loss of any such license
for any reason.  If Employee’s employment is terminated for Cause (after the
Board has given Employee ten (10) days’ advance written notice in the case of an
event or circumstances giving rise to Isle’s ability to terminate Employee’s
employment for Cause, which event or circumstance is described in reasonable
detail in such written notice and is capable of being cured during such ten
(10) day cure period and if such event or circumstance is not cured to the
reasonable satisfaction of the Board within such ten (10) day period), there
shall be no severance paid to Employee and Employee’s benefits shall terminate
as of Employee’s

 

3

--------------------------------------------------------------------------------


 

termination date, except as may be required by law or the express terms of any
employee benefit plan or arrangement.

 

(ii)                                  Isle terminates the Term of Employment and
Employee’s employment for any reason without Cause (other than as a result of
Employee’s death or Disability (as defined in Section 2(a)(iv)) (including
through non-renewal of the Agreement) by a written notice of termination
delivered to Employee.  In this case, within seven (7) business days following
Employee’s termination date, Isle shall provide Employee with a mutual and
general release in reasonable and customary form that is acceptable to Isle (a
“Release”), which Release shall provide for a release of the Company from any
and all claims that Employee may have and pursuant to which Employee
affirmatively agrees not to violate any of the provisions of Section 4 hereof
(which shall not be expanded beyond what is set forth in Section 4 as of the
Effective Date).  Employee shall be entitled to receive the severance payments
and continued benefits described in this Section 2(a)(ii) only if, no later than
the Release Date (as defined below), (A) the Release has been executed by
Employee, (B) the Release is effective, and (C) the applicable revocation period
has expired (collectively, the “Release Requirements”).  The “Release Date”
means the sixtieth (60th) day following Employee’s termination date.

 

Subject to the foregoing, if Isle terminates the Term of Employment and
Employee’s employment without Cause, then Employee shall be entitled to
(A) continue to receive Employee’s Annual Base Salary (and shall receive
Employee’s earned but unpaid Annual Bonus) payable in twelve (12) substantially
equal monthly installments, the first six of which shall be payable in a lump
sum on the first day following the six (6)-month anniversary of Employee’s
termination date; (B) the amount of the Annual Bonus with respect to the
Company’s most recently completed fiscal year, if any, to the extent that such
Annual Bonus has not yet been paid as of the termination date, which amount
shall be paid in a lump sum on the payment date generally applicable to such
bonus (but no earlier than the Release Date); and (C) Medical Continuation
Benefits (as defined below).  Notwithstanding the foregoing, provided that the
Release Requirements are satisfied as of an earlier payment date designated by
the Board, the Board may authorize (I) that portion of the Annual Base Salary
and Employee’s earned but unpaid Annual Bonus payable in accordance with the
provisions of Section 2(a)(ii)(A) that is not subject to section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) (a “409A Exempt Payment”)
to be paid in a lump sum to Employee on any date following the termination date
and prior to the six (6)-month anniversary of Employee’s termination date and
the remaining Annual Base Salary and Annual Bonus (that is, the Annual Base
Salary and Annual Bonus minus the 409A Exempt Payment) paid to Employee in six
(6) substantially equal monthly installments beginning on the six (6) month
anniversary of Employee’s termination date and ending on the one (1) year
anniversary of Employee’s termination date and (II) the amount of the unpaid
Annual Bonus with respect to the Company’s most recently completed fiscal year
payable in accordance with Section 2(a)(ii)(B) that is not subject to section
409A of the Code to be paid in a lump sum on any date after following Employee’s
termination date and prior to the Release Date.

 

For purposes of this Agreement, “Medical Continuation Benefits” means
continuation coverage under the Company’s major medical, dental and vision plans
(collectively, the

 

4

--------------------------------------------------------------------------------


 

“Medical Plan”) for Employee and Employee’s spouse and dependents consistent
with the level of coverage otherwise in effect as of Employee’s termination date
for the period beginning on Employee’s termination date and ending on the
earlier of (I) twelve (12) months after Employee’s termination date or (II) the
date on which Employee, Employee’s spouse or Employee’s dependents obtains
comparable alternative group coverage during the twelve (12) months after
Employee’s termination (such period being referred to as the “Continuation
Period”), at Employee’s sole expense, and for each year (or portion thereof)
during the Continuation Period, the Company shall pay to Employee an amount such
that, after the payment of all income and employment taxes due with respect to
such amount, there remains an amount equal to the Company’s premium contribution
paid with respect to its similarly-situated active employees for the level of
coverage provided to Employee and Employee’s spouse and Employee’s dependents
under the Medical Plan during the portion of the Continuation Period within such
year.  Any payments to be made to Employee pursuant to the preceding sentence
shall be made no earlier than the Release Date (and only if the Release
Requirements are satisfied as of the Release Date) and no later than March 15 of
the year following the year to which they relate.  The Medical Continuation
Benefits shall not be deemed to offset or otherwise limit the period of
continuation coverage otherwise available to Employee and Employee’s spouse or
Employee’s dependents under section 4980B of the Code which shall be deemed to
commence following the end of the Continuation Period and shall be provided at
Employee’s sole expense.

 

As used in this Agreement, the term “earned but unpaid Annual Bonus” shall refer
to the non-discretionary portion of the Annual Bonus to which Employee would
have been entitled had Employee remained employed in Employee’s position for the
remainder of the fiscal year of termination and through the payment date for
such Annual Bonus, prorated for the number of days during such year that
Employee was employed by the Company.

 

In no event shall Employee be permitted to elect the year of payment of any
amount under this Section 2(a)(ii).

 

(iii)                               Employee for any reason voluntarily
terminates the Term of Employment and Employee’s employment.  In that case,
there shall be no severance paid to Employee and Employee’s benefits shall
terminate as of Employee’s termination date, except as may be required by law or
the express terms of any employee benefit plan or arrangement.

 

Notwithstanding the foregoing, if Employee voluntarily terminates the Term of
Employment and Employee’s employment due to Retirement (as defined below), then
Employee shall receive the following amounts and benefits, in addition to any
amount or benefit payable under a separate plan, policy or program maintained by
the Company: (x) the amount of the Annual Bonus with respect to the Company’s
most recently completed fiscal year, if any, to the extent that such Annual
Bonus has not yet been paid as of such date, which amount shall be paid in the
form of a lump sum on the payment date generally applicable to such bonus; (y) a
monthly amount equal to the Company’s portion of Employee’s premium or similar
contribution under the Company’s group medical

 

5

--------------------------------------------------------------------------------


 

plan, such amount to be (I) based upon Employee’s level of enrollment in the
Company’s group medical plan as of his or her termination date, (II) paid during
the 12-month period following Employee’s termination date or until the date on
which Employee’s continuation coverage ceases in accordance with Code
Section 4980B, if earlier, and (III) contingent upon Employee’s timely election
to continue his or her coverage under the Company’s group medical plan in
accordance with Code Section 4980B; and (z) an amount equal to Employee’s
average Annual Bonus paid during the Company’s three most recently completed
fiscal years, determined net of any deferral under the Deferred Bonus Plan,
prorated for the number of days of Employee’s service during the fiscal year in
which Employee’s terminate date occurs, payable in a lump sum within ninety (90)
days following Employee’s termination date.

 

The term “Retirement” shall mean the termination of Employee’s employment with
Isle (other than for Cause) after Employee has (A) attained at least age
sixty-five (65) and (B) completed at least three (3) years of service with the
Company.

 

(iv)                              Employee dies or Isle terminates the Term of
Employment and Employee’s employment as a result of Employee’s Disability by a
written notice of termination delivered to Employee.  In the event Employee’s
employment is terminated due to Employee’s death or Disability, Employee, or, in
the event of death, Employee’s estate or dependents, as applicable, shall
receive (A) payment of Employee’s earned but unpaid Annual Bonus and continuing
payment of Employee’s Annual Base Salary payable in twelve (12) substantially
equal monthly installments beginning on the first day following the six
(6) month anniversary of Employee’s termination date; (B) continuation coverage
under the Medical Plan for the Continuation Period; and (C) a lump sum payment
to be paid on the first payroll date following Employee’s termination date equal
to the average of the last three (3) years’ Annual Bonus payments, if any,
inclusive of deferred amounts.

 

For purposes of this Agreement, Employee shall be deemed to have a “Disability”
if, by reason of a medically-determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of at least
twelve (12) months, (I) Employee is unable to engage in any substantial gainful
employment, or (II) has been receiving benefits under the Company’s separate
long-term disability plan for a period of at least three (3) months.  In the
event of any dispute regarding the existence of Employee’s Disability
hereunder, Isle may refer the same to a licensed practicing physician of the
Company’s choice who is reasonably acceptable to Employee, and Employee agrees
to submit to such tests and examination as such physician shall deem appropriate
and the determination by such physician shall be binding on the Company and
Employee.

 

(b)                                 The vesting of equity-based awards shall be
governed by the provisions of the Equity Plan.

 

(c)                                  If Employee is a member of the Board
(and/or the board of directors or board of managers of any of Isle’s affiliates)
and Employee’s employment hereunder terminates for any reason other than death,
Employee shall, as a condition to receiving any severance

 

6

--------------------------------------------------------------------------------


 

payments and continued benefits described herein, immediately tender Employee’s
resignation as a member of the Board (and/or the board of directors or board of
managers of any of Isle’s affiliates).

 

3.                                      Change In Control of Isle.  If (i) there
is a sale, acquisition, merger, or buyout of Isle to an unaffiliated person, or
any person that is not an “affiliate” (as such term is defined under the
Securities Exchange Act of 1934) of Isle or any of its shareholders on the
Effective Date becomes the legal and beneficial owner of more than 50% of Isle’s
common stock (a “Change in Control”), and (ii) Employee has a Qualifying
Termination (as defined below), then in lieu of the severance payments and
benefits, if any, otherwise payable to Employee under Section 2 of the
Agreement, Employee will vest in the following severance payments and benefits
as of the date of the Change in Control (in the event the Qualifying Termination
occurs prior to the Change in Control) or Employee’s termination date (in the
event the Qualifying Termination occurs upon or following the Change in Control)
and Employee shall be entitled to the following severance payments and benefits,
subject to the terms and conditions of this Section 3; provided, however, that,
Employee shall be entitled to such payments and benefits only if the Release
Requirements are satisfied by the Release Date:

 

(a)                                 (i) Two (2) times Employee’s Annual Base
Salary payable in twenty-four (24) substantially equal monthly installments, the
first six (6) of which shall be made on the first day following the six
(6)-month anniversary of Employee’s termination date with the eighteen (18)
remaining installments being made monthly thereafter; (ii) the amount of the
Annual Bonus with respect to the Company’s most recently completed fiscal year,
if any, to the extent that such Annual Bonus has not yet been paid as of the
termination date, which amount shall be paid in a lump sum on the payment date
generally applicable to such bonus (but no earlier than the Release Date); and
(iii) an amount equal to the average of the previous three (3) years’ Annual
Bonus payment, if any, inclusive of deferred amounts, if any, payable in a lump
sum, which lump sum shall be paid to Employee on the first day following the six
(6)-month anniversary of Employee’s termination date.  Notwithstanding the
foregoing, provided that the Release Requirements are satisfied as of an earlier
payment date designated by the Board, the Board may authorize (I) that portion
of the payments described in Sections 3(a)(i) and (iii) that qualify as a 409A
Exempt Payment (as defined in Section 2(a)(ii)) to be paid in a lump sum to
Employee on any date following the termination date and prior to the six
(6)-month anniversary of Employee’s termination date and the remaining such
payments (that is, the payments described in Sections 3(a)(i) and (iii) minus
the 409A Exempt Payment) paid to Employee in accordance with this Section 3(a),
and (II) the amount of the unpaid Annual Bonus with respect to the Company’s
most recently completed fiscal year payable in accordance with
Section 3(a)(ii) that is not subject to section 409A of the Code to be paid in a
lump sum on any date after following Employee’s termination date and prior to
the Release Date.

 

(b)                                 The Medical Continuation Benefits; provided,
however, that for purposes of this Section 3(b), the “Continuation Period” shall
be based on twenty four (24) months rather than twelve (12) months.

 

(c)                                  Upon the occurrence of a change in control
(as defined in the Equity Plan), all of Employee’s outstanding equity-based
awards shall governed by the provisions of the Equity Plan.

 

7

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a “Qualifying Termination” means a termination
of Employee’s employment with the Company by the Company without Cause by a
written notice of termination delivered to Employee or a termination by Employee
for Good Reason (as defined below), in either case within thirty (30) days prior
to the occurrence of a Change in Control or upon or within twelve (12) months
after a Change in Control.  For purposes of this Agreement, Employee’s
termination shall be considered to be for “Good Reason” if Employee terminates
Employee’s employment with the Company within the time period described above
following (I) a significant reduction in Employee’s authority, responsibilities,
position or compensation or (II) a material relocation of the principal place at
which Employee performs services hereunder, but in no event less than
thirty-five (35) miles from the principal place at which Employee performs such
services immediately prior to the Change in Control, in either case which the
Company has failed to remedy within thirty (30) days after receipt of Employee’s
written notice thereof.

 

In no event shall Employee be permitted to elect the year of payment of any
amount under this Section 3.  Further, notwithstanding the foregoing provisions
of this Section 3, if the definition of a Change in Control does not constitute
a change in control event within the meaning of section 409A of the Code,
payments pursuant to this Section 3 shall, to the extent required to comply with
section 409A of the Code, be paid at the same time and in the same form as
corresponding payments and benefits otherwise payable under Section 2(a)(ii).

 

Notwithstanding the foregoing provisions of this Section 3, if (1) during the
period beginning on the first anniversary of Employee’s termination date and
ending on the second anniversary thereof (the “Second Year Period”), Employee is
or becomes employed by a new employer, and (2) such new employment would be
prohibited by the provisions of Section 4(c) if the post-termination
restrictions of Section 4(c) applied during the Second Year Period (which they
do not), then, Employee shall forfeit all future payments and benefits under
this Section 3 and all future payments and benefits shall thereupon cease. 
Nothing in this paragraph is intended to relieve Employee of the restrictions of
Section 4(c) for the first year following Employee’s termination date or to
result in a forfeiture of payments and benefits during the Second Year Period if
Employee is or becomes employed by a new Employer if such new employment would
not be prohibited by the provisions of Section 4(c) if the post-termination
restrictions of Section 4(c) applied during the Second Year Period.

 

4.                                      Confidentiality, Non-Competition and
Non-Solicitation.

 

(a)                                 The Company’s Business.  It is expressly
agreed by the parties that, as of the Effective Date, the Company is (i) engaged
in the business of owning, managing and operating gaming and casino facilities
in the states of Missouri, Mississippi, Iowa, Louisiana, Colorado, Pennsylvania
and Florida, (ii) is licensed to own, manage and operate gaming and casino
facilities in the state of Nevada, (iii) is in the business of seeking new
gaming properties in additional jurisdictions and (iv) is engaged in all aspects
of such gaming and casino operations.  Employee desires to continue to be
employed by the Company from and after the Effective Date and acknowledges and
agrees that the Company would be adversely affected if Employee competes with
the Company during, and subsequent to, Employee’s employment with the Company.

 

8

--------------------------------------------------------------------------------

 

(b)                                 Trade Secrets and Confidential Information. 
The Company and Employee acknowledge the existence of trade secrets and other
confidential information as defined below (collectively referred to as
“Confidential Information”), all of which are owned by the Company, regardless
of whether such Confidential Information was conceived, originated, devised or
supplemented by Employee, the Company, or any other person or entity.  Employee
acknowledges that Employee has had and will continue to have access to
Confidential Information during Employee’s employment with the Company.

 

Except as required by law, during the term of this Agreement and thereafter,
Employee shall not, without the prior written consent of the Company, directly
or indirectly disclose or disseminate to any other person, firm or organization,
any Confidential Information other than on behalf of the Company.  The foregoing
obligation shall not apply to any Confidential Information that shall have
become known to competitors of the Company or to the public other than through
an act or omission by Employee or that shall have been disclosed to Employee by
a person or entity unaffiliated with the Company who has legitimate possession
thereof in its entirety and possesses the unrestricted right to make such
disclosure.  Further, nothing in this Section 4 prohibits Employee from
reporting violations of law to a governmental agency or entity.  Employee agrees
to indemnify, defend and hold harmless the Company from and against any damages
(including attorneys’ fees, court costs, investigative costs and amounts paid in
settlement) suffered by the Company or any of its affiliates arising out of the
unauthorized disclosure or use of Confidential Information by Employee.

 

“Confidential Information” shall mean any data or information and documentation,
whether in tangible form, electronic form or verbally disclosed, that is of
material value to the Company and not known to the public or the Company’s
competitors, and which the Company has kept confidential.  To the fullest extent
consistent with the foregoing and as otherwise lawful, Confidential Information
shall include, without limitation, the Company’s trade secrets, computer
programs, sales techniques and reports, formulas, data processes, methods,
articles of manufacture, machines, apparatus, designs, compositions of matter,
products, improvements, inventions, discoveries, developmental or experimental
work, corporate strategy, marketing techniques, pricing lists and data and other
pricing information, business plans, ideas and opportunities, accounting and
financial information including financial statements and projections, personnel
records, specialized customer information, proprietary agreements with vendors,
special products and services the Company may offer or provide to its
customers/guests from time to time, pending acquisitions, negotiations and
transactions, or the terms of existing proposed business arrangements. 
Confidential Information shall also include all customer lists, accounts and
specifications, and contacts of the Company, and shall further include work in
progress, plans or any other matter belonging to or relating to the technical or
business activities of the Company.

 

Employee, at the time of the effective date of the termination of the employment
relationship with the Company, shall turn over to the Company all “Confidential
Information” and any and all copies thereof in Employee’s possession regardless
of who provided Employee with such information.  Should Employee be legally
served with a lawfully issued subpoena expressly directing Employee to turn over
the Company’s Confidential Information, Employee shall immediately, and
certainly no later than five (5) days after notice, advise the Company in
writing of the subpoena and also provide a copy of the subpoena to the Company,
at its lawful

 

9

--------------------------------------------------------------------------------


 

address as stated in this Agreement, thereby providing the Company with adequate
time to lawfully object to the disclosure of its Confidential Information. 
Employee’s failure to immediately advise the Company of the subpoena shall
subject Employee to any and all remedies afforded to the Company, including, but
not limited to, damages resulting to the Company for breach of contract.

 

Employee agrees that all such Confidential Information is, and shall remain, the
sole and exclusive property of the Company and Employee further agrees that
during and after the Term of Employment, Employee will not publish, disclose,
communicate or otherwise disseminate to any entity and/or person any
Confidential Information.  Employee acknowledges and agrees that such
Confidential Information is of critical importance to the Company and its
business, and any unauthorized dissemination of such information would cause
great harm to the Company, thereby entitling the Company to any and all rights
and remedies as provided by law, and as specifically provided in Section 5 of
this Agreement.

 

Employee hereby assigns and agrees to assign to the Company any invention,
improvement, or discovery made by Employee, alone or jointly with others, during
the Term of Employment, including any period of authorized leave of absence, or
as a result of Employee’s employment, and which in any way relates to, or may be
useful in, the business of the Company, together with each patent that may be
obtained thereon in any country.  Employee will promptly and fully disclose to
the Company any such invention, improvement or discovery and, without further
consideration, will upon request by the Company execute all proper papers for
use in applying for, obtaining and maintaining any United States or foreign
patent and all proper assignments thereof, at the Company’s expense and through
its Patent Counsel.  Each such invention, improvement or discovery, whether or
not patented, shall be the exclusive property of the Company.

 

(c)                                  Restrictions on Competition.  In exchange
for consideration of employment, and in consideration for Employee receiving and
being given access to confidential business information, including, but not
limited to trade secrets, customer and supplier contacts and relationships,
goodwill, loyalty and other information, and as a condition of employment of
Employee by the Company, during the term of Employee’s employment with the
Company, and for a period of one (1) year after the voluntary or involuntary
termination of Employee’s employment with the Company for any reason whatsoever,
Employee will refrain from carrying on or engaging in the casino or gaming
business (as defined in Section 4(a)), or, without the written consent of the
Company (which shall not be unreasonably withheld), the hotel or restaurant
business, or any other business in which the Company may be engaged on
Employee’s termination date, in any case either directly or indirectly, either
individually or jointly or on behalf of or in concert with any other person, as
a proprietor, partner, shareholder, investor (other than in less than 5% of any
class of securities of any publicly traded company), lender, financial backer,
director, officer, employee, agent, advisor, consultant or manager, or in any
other capacity or manner whatsoever.  The provisions of this Section 4(c) apply
to any gaming operation or gaming facility within a 75-mile radius of (A) any
gaming operation or gaming facility owned (in whole or in part) by the Company
or with respect to which the Company renders or proposes to render consulting or
management services, in each case on the Effective Date or, for periods after
Employee’s termination date, on such termination date, or (B) any of

 

10

--------------------------------------------------------------------------------


 

the foregoing as to which the Company has taken any substantive step toward
owning (in whole or in part) or managing such facility in the future.

 

(d)                                 Non-Solicitation of Employees.  In exchange
for and in consideration of continuing employment, and in consideration for
Employee receiving and being given access to confidential business information,
including, but not limited to trade secrets, customer and supplier contacts and
relationships, goodwill, loyalty and other information, and as a condition of
continuing employment of Employee by the Company, during the term of Employee’s
employment with the Company and for one (1) year after Employee’s termination
date for any reason, Employee shall not, without the prior written consent of
the Company, either directly or indirectly, either individually or jointly or on
behalf of or in concert with any other person, as a proprietor, partner,
shareholder, investor (other than in less than 5% of any class of securities of
any publicly traded company), lender, financial backer, director, officer,
employee, agent, advisor, consultant or manager, or in any other capacity or
manner whatsoever, solicit for hire, enter into any contract or other
arrangement with, or interfere with, disrupt or attempt to interfere with or
disrupt the Company’s relationships with, any person, who is employed by the
Company; provided that for periods after Employee’s termination date the
foregoing shall apply only to a person who, as of Employee’s termination date is
employed by the Company.

 

(e)                                  Reasonable Terms.  Employee agrees that the
geographic areas, duration and scope of activities outlined in this Agreement
are reasonable under the circumstances.  Employee further agrees that such terms
are no broader than necessary to protect the Company’s business and maintain the
confidentiality of the Confidential Information.  Employee further agrees that
the terms of this Agreement are not oppressive and will not impose an
unreasonable burden or restraint on Employee.

 

5.                                      Miscellaneous.

 

(a)                                 Successors and Assigns.  This Agreement is
binding on and inures to the benefit of the Company’s successors and assigns. 
Isle may assign this Agreement in connection with a merger, consolidation,
assignment, sale or other disposition of substantially all of its assets or
business (subject to the provisions of Section 4).  This Agreement may not be
assigned by Employee.

 

(b)                                 Modification, Waivers.  This Agreement may
be modified or amended only by a writing signed by an authorized representative
of Isle and Employee.  To the extent that the provision of Medical Continuation
Benefits under this Agreement would subject the Company to a material tax or
penalty, the Company shall have the authority to amend the Agreement to the
limited extent reasonably necessary to avoid such tax or penalty and shall use
all reasonable efforts to provide Employee with a comparable benefit that does
not subject the Company to such tax or penalty.  The Company’s failure, or delay
in exercising any right, or partial exercise of any right, will not waive any
provision of this Agreement or preclude the Company from otherwise or further
exercising any rights or remedies hereunder, or any other rights or remedies
granted by any law or any related document.

 

(c)                                  Governing Law, Arbitration.  The laws of
Missouri will govern the validity, construction, and performance of this
Agreement without regard to the location of

 

11

--------------------------------------------------------------------------------


 

execution or performance of this Agreement.  Except as provided in paragraph
(d) below, any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.  Both Isle and Employee
hereby consent to this binding arbitration provision.

 

(d)                                 Remedies.  Employee expressly acknowledges
and the parties recognize that the restrictions contained in Section 4 herein
are reasonable and necessary to protect the business and interests of the
Company, and that any violation of these restrictions will cause substantial
irreparable injury and damage to the Company, and the extent of such damage
would be difficult if not impossible to calculate.  Accordingly, the parties to
this Agreement expressly agree that (i) if Employee breaches any provision of
Section 4 of this Agreement, the damage to the Company may be substantial,
although difficult to ascertain, and monetary damages may not afford an adequate
remedy, and (ii) if Employee is in breach of any provision of this Agreement, or
threatens a breach of this Agreement, the Company shall be entitled, in addition
to all other rights and remedies as may be provided by law, to seek specific
performance and injunctive and other equitable relief, including, but not
limited to, restraining orders and preliminary and permanent injunctions, to
enforce the provisions of Section 4 of this Agreement, as well as to prevent or
restrain a breach of any provisions of this Agreement.  The parties expressly
agree that the Company has these specific and express rights to injunctive
relief without posting any bond that might be requested or required, and without
the necessity of proving irreparable injury, and that Employee expressly agrees
not to claim in any such equitable proceedings that a remedy at law is available
to the Company.  The existence of any claim or cause of action by Employee,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company or any of its affiliates of any
provision hereof.  The parties to this Agreement also expressly agree that the
Company is entitled to recover any and all damages for any losses sustained, and
rights of which it has been deprived, as well as any damages allowed by law.

 

(e)                                  If any proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach or
default in connection with any of the provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorney’s fees and other costs incurred in that proceeding, in
addition to any other relief to which it may be entitled.  All of the remedies
for breach of this Agreement available to a party shall be cumulative and the
pursuit of one remedy shall not be deemed to exclude any other remedies.

 

(f)                                   Captions.  The headings in this Agreement
are for convenience only and do not affect the interpretation of this Agreement.

 

(g)                                  Severability.  To the extent any provision
of this Agreement shall be invalid or enforceable with respect to Employee, it
shall be considered deleted herefrom with respect to Employee and the remainder
of such provision and this Agreement shall be unaffected and shall continue in
full force and effect.  In furtherance to and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable

 

12

--------------------------------------------------------------------------------


 

law with respect to Employee, then such provision shall be construed to cover
only that duration, extent or activities which are validly and enforceably
covered with respect to Employee.  Employee acknowledges the uncertainty of the
law in this respect and expressly stipulates that this Agreement be given the
construction which renders its provisions valid and enforceable to the maximum
extent (not exceeding its expressed terms) possible under applicable laws.

 

(h)                                 Entire Agreement.  This Agreement contains
the entire agreement and understanding by and between the Company and Employee,
and, as of the Effective Date, supersedes all previous and contemporaneous oral
negotiations, commitments, writings and understandings between the parties
concerning the matters herein or therein, including without limitation, the
Prior Agreement and any policy or personnel manuals of the Company to the extent
any provisions herein are inconsistent therewith.  No change to this Agreement
shall be valid or binding unless it is in writing and signed by the parties.

 

(i)                                     Indemnification.  Isle shall indemnify
Employee and hold Employee harmless to the full extent permitted by Section 145
of the Delaware General Corporation Law from and against any and all claims,
liabilities and losses Employee may suffer arising in connection with Employee’s
employment as an officer of the Company as set forth herein, subject to the
exceptions set forth in the Delaware General Corporation Law.  The agreement of
the Company set forth in this Section 5(i) shall survive the termination of this
Agreement.

 

(j)                                    Notices.  All notices and all other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, or sent by facsimile or prepaid overnight courier to
the parties at the addresses set forth below (or such other addresses as shall
be specified by the parties by like notice).  Such notices and other
communications shall be deemed given:

 

(i)                                     in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery;

 

(ii)                                  in the case of certified or registered
U.S. mail, five days after deposit in the U.S. mail; or

 

(iii)                               in the case of facsimile, the date upon
which the transmitting party received confirmation of receipt by facsimile,
telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service are to be delivered
to the addresses set forth below:

 

If to the Company, to:

 

Isle of Capri Casinos, Inc.
600 Emerson Road

Suite 300

St. Louis, MO 63141

 

Attention: General Counsel

 

13

--------------------------------------------------------------------------------


 

With a copy to:

 

Paul W. Theiss

Mayer Brown LLP
71 S. Wacker Drive

Chicago, IL 60606

 

If to Employee, to:

 

Arnold L. Block

At the most recent address on the Company’s records

 

(k)                                 Independent Review and Advice.  Employee
represents and warrants that Employee has carefully read this Agreement; that
Employee executes this Agreement with full knowledge of the contents of this
Agreement, the legal consequences thereof, and any and all rights which each
party may have with respect to each other; that Employee has had the opportunity
to receive independent legal advice with respect to the matters set forth in
this Agreement and with respect to the rights and asserted rights arising out of
such matters, and that Employee is entering into this Agreement of Employee’s
own free will.  Employee expressly agrees that there are no expectations
contrary to the Agreement and no usage of trade or regular practice in the
industry shall be used to modify the Agreement.

 

(l)                                     Special 409A Provisions. Notwithstanding
any other provision of this Agreement to the contrary, if any payment hereunder
is subject to section 409A of the Code and if such payment is to be paid on
account of Employee’s separation from service (within the meaning of section
409A of the Code), if Employee is a specified employee (within the meaning of
section 409A(a)(2)(B) of the Code), and if any such payment is required to be
made prior to the first day of the seventh month following Employee’s separation
from service, such payment shall be delayed until the first day of the seventh
month following Employee’s separation from service.  To the extent that any
payments or benefits under this Agreement are subject to section 409A of the
Code and are paid or provided on account of Employee’s termination of employment
or the Term of Employment, the determination as to whether Employee has had a
termination of employment (or separation from service) shall be made in
accordance with section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.  Any delayed payment shall be made without
liability for interest or other loss of investment opportunity.  Any installment
payment hereunder is treated as a separate payment for purposes of section 409A
of the Code.

 

(m)                             No Mitigation or Offset.  Employee shall not be
required to mitigate the amount of any payment provide for herein by seeking
other employment or otherwise, and any such payment will not be reduced in the
event such other employment is obtained.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, each party has caused this Amended and Restated Employment
Agreement to be executed in a manner appropriate for such party as of the date
first above written.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

By:

/s/ Edmund L. Quatmann, Jr.

 

Name:

Edmund L. Quatmann, Jr.

 

Its:

Chief Legal Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

/s/ Arnold L. Block

 

Arnold L. Block

 

15

--------------------------------------------------------------------------------
